DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasumi (JP2016916553).
Regarding claims 1 and 13, Yasumi discloses a three-dimensional object comprising: providing a three-dimensional object manufacturing device, including: 
an inkjet head for forming an ink layer ([0010]); 
a flattening roller for removing one part of a surface of the ink layer formed by the inkjet head to flatten the surface and adjust a thickness of the ink layer to a specific thickness (flattening mechanism is a roller, [0013]; [0016], [0089]); and 
a controller for layering and stacking the ink layer in which the surface is flattened by the flattening roller to manufacture a three-dimensional object ([0013]-[0016], [0039]); 
performing an ink ejection amount reducing step of forming an ink ejection amount reduction region in which an ejection amount of ink ejected by the inkjet head is reduced from an amount corresponding to the specific thickness in at least one part of a part corresponding to an interior of the three-dimensional object, when forming the ink layer that is specific with the inkjet head ([0032]); and 
performing an ink ejection amount increasing step of increasing an ejection amount of ink ejected by the inkjet head with respect to a region in which a range in an extending direction of the ink layer overlaps the ink ejection amount reduction region from an amount corresponding to the specific thickness, when forming the ink layer on an upper side of the ink layer that is specific with the inkjet head (overlap, [0015]; [0032]),
wherein in at least a part of a plurality of ink layers to be layered and stacked, the ejection amount of ink is controlled so that a part corresponding to the specific thickness is in contact with the flattening roller, and a height of the part corresponding to the interior of the three-
Regarding claim 2, Yasumi discloses wherein 38File:92701usf the ink ejection amount reducing step is a step of forming the ink ejection amount reduction region by forming cavity data in at least one part of a part corresponding to the ink ejection amount reduction region in manufacturing data used by the three-dimensional object manufacturing device (cavity data obtained from scanning method, [0014]-[0015], [0041]).  
Regarding claim 3, Yasumi discloses wherein the three-dimensional object includes a target shaped object to be aimed ([0039]), the target shaped object includes a color layer to be visually recognized from an outside ([0037], [0041]), and the ink ejection amount reduction region is disposed on an inner side of the color layer in the target shaped object ([0067]).  
Regarding claim 4, Yasumi discloses wherein the three-dimensional object includes a target shaped object to be aimed ([0039]), the target shaped object includes a color layer to be visually recognized from an outside ([0037], [0041]), and the ink ejection amount reduction region is disposed on an inner side of the color layer in the target shaped object ([0067]).  
Regarding claim 5, Yasumi discloses wherein the three-dimensional object includes: 39File:92701usfa target shaped object to be aimed ([0039]); and a support portion, having a surface in contact with the target shaped object, being formed at a periphery of the target shaped object, and configured for supporting at least one part of the target shaped object (support 6 as base layer of 3D object, [0041]), and the ink ejection amount reducing step is a step of forming the ink ejection amount reduction region in at least one part of the support portion (support 6 as base layer of 3D object, [0041]),.  
Regarding claim 6, Yasumi discloses wherein the three-dimensional object includes: a target shaped object to be aimed ([0039]); and a support portion, having a surface in contact with the target shaped object, being formed at a periphery of the target shaped object, and configured for supporting at least one part of the target shaped object (support 6 as base layer of 3D object, [0041]), and the ink ejection amount reducing step is a step of forming the ink ejection amount reduction region in at least one part of the support portion ([0002]. [0041], [0056]).  
Regarding claim 7, Yasumi discloses wherein the ink ejection amount reducing step is a step of forming a plurality of the ink ejection amount reduction regions in the three-dimensional object in the extending direction of the ink layer ([0002]. [0041], [0056]).  
Regarding claim 8, Yasumi discloses wherein the ink ejection amount reducing step is a step of forming a plurality of the ink 40File:92701usf ejection amount reduction regions in the three-dimensional object in the extending direction of the ink layer ([0002]. [0041], [0056]).  
Regarding claim 9, Yasumi discloses wherein the ink ejection amount reducing step is a step of forming a plurality of the ink ejection amount reduction regions in the three-dimensional object in the extending direction of the ink layer ([0002]. [0041], [0056]).  
Regarding claim 10, Yasumi discloses wherein the ink ejection amount reducing step is a step of forming a plurality of the ink ejection amount reduction regions in the three-dimensional object in the extending direction of the ink layer ([0002]. [0041], [0056]).  
Regarding claim 11, Yasumi discloses wherein the ink ejection amount reducing step is a step of forming a plurality of the ink ejection amount reduction regions in the three-dimensional object in the extending direction of the ink layer ([0002]. [0041], [0056]).  
Regarding claim 12, Yasumi discloses wherein the ink ejection amount reducing step is a step of forming a plurality of the ink 41File:92701usf ejection amount reduction regions in the three-dimensional object in the extending direction of the ink layer ([0002]. [0041], [0056]).


Response to Arguments

Applicant's arguments filed September 28, 2021, have been fully considered but they are not persuasive.
Remarks provided by Applicant appear to argue limitations that are not expressly set forth in the instant claim set, and cannot therefore be considered against the prior art.
Regarding the amendments to claims 1 and 13, which recite a roller in contact with successive layers of deposited ink, this limitation is disclosed by paragraph [0013] of Yasumi as previously discussed. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Evan Hulting/
Examiner
Art Unit 1745


/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        November 6, 2021